FILED
                             NOT FOR PUBLICATION                             MAR 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KULJINDER SINGH,                                 No. 14-71722

               Petitioner,                       Agency No. A205-422-371

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Kuljinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s denial of his motion to reopen removal proceedings conducted in absentia.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo questions of law. Sembiring v.

Gonzales, 499 F.3d 981, 985 (9th Cir. 2007). We deny the petition for review.

      The agency did not abuse its discretion in denying Singh’s motion to reopen

where the hearing notice was sent by regular mail to the address last provided to

the immigration court, and he failed to rebut the presumption of effective service.

See Popa v. Holder, 571 F.3d 890, 897-98 (9th Cir. 2009) (“The government

satisfies notice requirements ‘by mailing notice of the hearing to an alien at the

address last provided to the INS.’”); Sembiring, 499 F.3d at 986-88 (describing

factors relevant to overcome presumption of effective service sent by regular mail).

Singh does not claim to have been residing at the address he provided to the

immigration court, Salta v. INS, 314 F.3d 1076, 1077 (9th Cir. 2002), he did not

file a change of address form despite being informed of his responsibility to do so,

and he did not provide an affidavit from anyone residing at the address in question.

      Singh’s contentions that the agency applied the wrong legal standard and

failed to follow its own regulations are not supported by the record. Accordingly,

his related due process claims fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                    14-71722